Citation Nr: 1544037	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for hepatitis C and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for liver cancer and liver transplant, claimed as secondary to hepatitis C, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In that rating decision, the RO denied service connection for hepatitis C and liver cancer (to include liver transplant) because new and material evidence sufficient to reopen the claims had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In April 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

In June 2015, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2015).  In September 2015, the Board requested clarification of the provided VHA opinion, and an addendum opinion was obtained in October 2015.  The Board notes that Veteran has not been furnished copies of the VHA opinion or the addendum.  See 38 C.F.R. § 20.903 (2015).  However, given the favorable decision rendered below, the Board finds that further delay is unnecessary and that the Veteran is not prejudiced by the Board rendering the decision at this time, without the Veteran being furnished copies of the VHA opinion or the addendum.  Furthermore, the entirety of the VHA addendum opinion is provided below.

The reopened issue of entitlement to service connection for liver cancer/liver transplant is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A May 1974 decision denied service connection for hepatitis.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence submitted since the May 1974 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for hepatitis C.

3.  The Veteran's hepatitis C is related to an incident of service origin.

4.  An August 2008 rating decision denied service connection for liver cancer.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

5.  The evidence submitted since the August 2008 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for liver cancer/liver transplant.


CONCLUSIONS OF LAW

1.  The May 1974 decision that denied service connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The August 2008 decision that denied service connection for liver cancer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

5.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for liver cancer is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Service connection for hepatitis was initially denied by a decision in May 1974.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not appeal the decision, and thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In the letter notifying the Veteran of the May 1974 decision, the RO indicated that the Veteran's claim of service connection for hepatitis was denied because the RO found that the Veteran failed to report for a scheduled examination.

Evidence received since that decision includes a March 2008 statement from the Veteran indicating that he does not recall receiving notification of the scheduled examination and that he would have attended the examination if he received such notification.  He also stated, while serving as a hospital corpsman in the U.S. Navy, he was exposed to hepatitis after being stuck with a needle in the palm of his hand while drawing blood from a patient.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for hepatitis.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Turning to the liver cancer claim, service connection for liver cancer was initially denied by a rating decision in August 2008.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not appeal the decision, and thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In the August 2008 rating decision, the RO denied the Veteran's claim of service connection for liver cancer because the RO found that the Veteran did not have a diagnosis of liver cancer.  The evidence considered included the Veteran's service treatment records and VA treatment records.

Evidence received since that decision includes the Veteran's testimony at the April 2015 Board hearing, during which he stated that he was diagnosed with liver cancer at the Birmingham VA facility where the treatment providers recommended that he undergo a liver transplant.  See Board hearing transcript at 8.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for liver cancer.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This reopened claim is further addressed in the remand section.

II. Service Connection-Hepatitis C

Generally, service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At the Board hearing, the Veteran essentially reiterated statements that he submitted throughout the years asserting that he should be granted service connection for hepatitis C because of his in-service exposure to hepatitis while serving as a hospital corpsman.  The Veteran's DD Form 214 shows that his military occupational specialty in the Navy was hospital corpsman.  The Veteran further explained that one of his duties involved drawing blood from servicemen who were infected with hepatitis.  While drawing blood, the needle used cut his hand because one of the men jumped, causing the gurney on which the men were seated to flip.  The Veteran testified that after informing a doctor of what had happened, the doctor gave him a shot of gamma globulin that could either keep the Veteran from getting hepatitis or make it not as bad should he develop hepatitis.  A few months after his separation from service, the Veteran asserts that he was treated for hepatitis at the VA Medical Center in Jackson, Mississippi.  The Board finds that the details the Veteran provided at the hearing and in his statements are credible as they are consistent with his duties in the Navy.

The Veteran also submitted a private pathology report, dated August 2005, showing the results of a liver biopsy and included the following final diagnosis: chronic viral hepatitis, consistent with hepatitis C.

Given that the Veteran has a current diagnosis of hepatitis C and that the Board finds he was exposed to hepatitis in service, the question in this case is whether there is a nexus between his hepatitis C and service.  In June 2015, the Board requested a VHA expert medical opinion to address the matter, and it was received in September 2015.  Subsequently, the Board requested clarification of the opinion and received an addendum opinion in October 2015.  The VHA infectious disease physician provided the following addendum opinion:

If I assume that the patient had the in-service needle cut incident, he received gamma globulin treatment prescribed by a physician who suspected the patient acquired hepatitis, and the post-service hospitalization at the Jackson VA Medical Center proves to be related to hepatitis (elevation of serum alanine aminotransferase), my opinion is that it is at least likely (50 percent or greater probability) that the Veteran's post-service diagnosis of Hepatitis C is related to service.  I think the presence of all the three factors increase significantly the risk for the patient to have acquired Hepatitis C infection during the service.  There were no other risk factors described in the records that could explain the acquisition of the virus.

Given the positive nexus opinion provided by a medical expert in infectious disease, the Board finds that the evidence is at least in relative equipoise regarding whether or not the Veteran's hepatitis C is related to his service.  Accordingly, after resolving doubt in the Veteran's favor, the Board finds that his hepatitis C is related to an incident of service origin, and service connection for hepatitis C is therefore warranted.  See 38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.303; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

New and material evidence having been presented, the claim of service connection for hepatitis C is reopened, and service connection for hepatitis C is granted.

New and material evidence having been presented, the claim of service connection for liver cancer/liver transplant is reopened, and to this extent only, the appeal is granted.


REMAND

At the Board hearing, the Veteran contended that he developed liver cancer, which necessitated a liver transplant, secondary to hepatitis C.

The Veteran testified at the hearing that VA started treating his liver cancer in 2005 and that "Dr. Wayne or something" at the Birmingham VA facility diagnosed the cancer.  See Board hearing transcript at 8.  The Veteran submitted a statement in September 2006 indicating that he was referred to the liver transplant unit at UAB.  He also submitted a December 2012 statement indicating that he received a liver transplant in October 2008, and he testified that he received the transplant at UAB Medical Center and that VA doctors have followed him since then.  However, it does not appear that records of the liver transplant are currently associated with the claim file, and thus, they should be obtained on remand pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Additionally, relevant VA records dating since 2005 and relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Furthermore, the Veteran should be afforded a VA opinion on remand, and examination if deemed necessary, addressing the theory of secondary service connection regarding hepatitis C and his liver cancer and transplant.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this issue is REMANDED for the following actions:

1.  Request updated VA treatment records and relevant VA records dating since 2005.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for a liver disorder, to include records from UAB Medical Center where the Veteran had a liver transplant.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating any of the above records with the claims file, forward the Veteran's claims file to a VA examiner, with sufficient expertise to determine the nature and etiology of any currently present liver disorder, to include consideration of liver cancer and liver transplant.  The claims file must be made available to and reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) the Veteran has any liver cancer/transplant that was caused by, or aggravated by, his now service-connected hepatitis C.

The examiner should explain the medical basis for the conclusions reached.

If the examiner deems an examination is necessary to provide the requested opinion, then the Veteran should be afforded a VA examination. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


